            CASE 0:20-cv-01179-ECW Doc. 23 Filed 09/15/21 Page 1 of 56




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MINNESOTA


    Melanee B.,                                          Case No. 20-cv-1179 (ECW)

                  Plaintiff,

    v.                                                              ORDER

    Kilolo Kijakazi, Acting Commissioner of
    Social Security,

                  Defendant.



         This matter is before the Court on Plaintiff Melanee B.’s (“Plaintiff”) Motion for

Summary Judgment (Dkt. 17) and Defendant’s Motion for Summary Judgment (Dkt. 21).

Plaintiff filed this case seeking judicial review of a final decision by Defendant denying

her application for disability insurance benefits.

                                   I.    BACKGROUND

         On November 17, 2016, Plaintiff filed an application for disability insurance

benefits under Title II of the Social Security Act, alleging disability as of November 30,

2015 due to Kidney Failure Stage 4, fatigue secondary to anemia, anemia, large ventral

hernia, ulcer, diverticulitis, ocular migraine, sleep apnea, ovarian cyst, and anxiety. 1 (R.

11, 72.) Her application was denied initially and on reconsideration. (R. 85, 104.)

Plaintiff filed a written request for a hearing, and on March 19, 2019, Plaintiff appeared



1
         The Social Security Administrative Record (“R.”) is available at Docket Entry 16.
          CASE 0:20-cv-01179-ECW Doc. 23 Filed 09/15/21 Page 2 of 56




and testified at a hearing before Administrative Law Judge Micah Pharris (“the ALJ”).

(R. 11, 39.)

       The ALJ issued an unfavorable decision on April 8, 2019, finding that Plaintiff

was not disabled. (R. 8-30.)

       Following the five-step sequential evaluation process under 20 C.F.R.

§ 404.1520(a), 2 the ALJ first determined at step one that Plaintiff had not engaged in

substantial gainful activity during the period from the alleged onset date of November 30,

2015. (R. 13.)

       At step two, the ALJ determined that Plaintiff had the following severe

impairments: anemia, Post Intensive Care Syndrome (PICS), hypothyroidism, stage III-

IV chronic kidney disease, a hernia status-post repair, ocular migraine headaches,

obesity, right knee arthritis and a meniscus tear, lumbar and thoracic degenerative disc

disease, fibromyalgia, and chronic fatigue. (R. 13.) The ALJ also concluded that

Plaintiff’s posttraumatic stress disorder (“PTSD”), major depressive disorder, and


2
       The Eighth Circuit described this five-step process as follows:

       The Commissioner of Social Security must evaluate: (1) whether the
       claimant is presently engaged in a substantial gainful activity; (2) whether
       the claimant has a severe impairment that significantly limits the claimant’s
       physical or mental ability to perform basic work activities; (3) whether the
       claimant has an impairment that meets or equals a presumptively disabling
       impairment listed in the regulations; (4) whether the claimant has the residual
       functional capacity to perform his or her past relevant work; and (5) if the
       claimant cannot perform the past work, the burden shifts to the
       Commissioner to prove that there are other jobs in the national economy that
       the claimant can perform.

Cox v. Astrue, 495 F.3d 614, 617 (8th Cir. 2007).

                                             2
           CASE 0:20-cv-01179-ECW Doc. 23 Filed 09/15/21 Page 3 of 56




generalized anxiety disorder, “considered singly and in combination, do not cause more

than minimal limitation in the claimant’s ability to perform basic mental work activities

and are therefore nonsevere.” (R. 14.)

       At the third step, the ALJ determined that Plaintiff did not have an impairment that

met or medically equaled the severity of one of the listed impairments in 20 C.F.R. part

404, subpart P, appendix 1. (R. 18.)

       At step four, after reviewing the entire record, the ALJ concluded that Plaintiff had

the following residual functional capacity (“RFC”):

       [T]o perform sedentary work as defined in 20 CFR 404.1567(a) except[,] the
       claimant may never climb ropes, ladders, or scaffolds; may occasionally
       climb ramps and stairs, balance, stoop, kneel, crouch, and crawl. The
       claimant may have no exposure to extreme cold, unprotected heights, or
       hazards.

(R. 19.)

       The ALJ concluded, based on the above RFC and the testimony of the vocational

expert (“VE”), that Plaintiff could not perform her past relevant work as a nurse

practitioner. (R. 28-29.) The ALJ also determined that given Plaintiff’s age, education,

work experience, and RFC, there were other jobs that exist in significant numbers in the

national economy that she could perform, including Nurse Consultant (DOT 075.127-

014, SVP-7), for which there are 3,200,000 jobs nationally, and clinical therapist (DOT

045.107-050, SVP-7), for which there are 9,000 jobs nationally. (R. 29.)

       Accordingly, the ALJ deemed Plaintiff not disabled. (R. 11, 30.)

       Plaintiff requested review of the decision. (R. 1, 205-07.) The Appeals Council

denied Plaintiff’s request for review, which made the ALJ’s decision the final decision of


                                             3
            CASE 0:20-cv-01179-ECW Doc. 23 Filed 09/15/21 Page 4 of 56




the Commissioner. (R. 1-5.) Plaintiff then commenced this action for judicial review.

(Dkt. 1.)

       The Court has reviewed the entire administrative record, giving particular

attention to the facts and records cited by the parties. The Court will recount the facts of

the record only to the extent they are helpful for context or necessary for resolution of the

specific issues presented in the parties’ motions.

                              II.    RELEVANT RECORD

       Plaintiff raises issues with respect to how the ALJ addressed Plaintiff’s mental

health conditions and mental functioning. (Dkt. 18 at 24, 26.) As such, the Court focuses

on the facts and opinion evidence relevant to those issues and does not recount Plaintiff’s

medical history since the alleged onset date in its entirety. The ALJ’s decision includes a

detailed summary of the rest of Plaintiff’s medical record in the RFC determination (R.

20-26), as does Plaintiff’s brief (Dkt. 18 at 3-15), both of which the Court has reviewed.

As general background, Plaintiff underwent surgery on November 30, 2015—the alleged

onset date—after which she experienced complications, including an anastomotic leak,

sepsis, and renal failure. (R. 20, 420, 426, 440, 805.) This resulted in more than two

months of hospitalization, from December 2015 to February 16, 2016, followed by about

a month in a nursing home, until March 28, 2016. (R. 21 (summarizing treatment at

Regency Hospital and Glencoe Long Term Care), 26 (noting that Plaintiff “was

essentially an inpatient from November 30, 2016 to March 2016”), 677, 805, 828, 873.)

According to Plaintiff, she developed several conditions as a result of her “extended

hospitalization” that “form the basis of [her] claim for disability.” (Dkt. 18 at 3; see also


                                              4
           CASE 0:20-cv-01179-ECW Doc. 23 Filed 09/15/21 Page 5 of 56




id. at 20 (stating that Plaintiff’s “disability is driven by her postoperative sepsis,

[sequelae], her post ICU syndrome and her post procedural septic shock,” which “create

the foundation for [her] other conditions including her chronic fatigue, chronic

pain/fibromyalgia ocular migraine headaches, anemia, anxiety, PTSD, and depression”).)

The Court now turns to the medical record as relevant to Plaintiff’s mental health

conditions and mental functioning. 3

A.     Treatment Records

       While hospitalized after her surgery and postoperative complications, Plaintiff was

diagnosed with reactive depression, and it was noted several times in late December 2015

that her reactive depression was improving. (R. 461 (Dec. 20, 2015 assessment and plan

while hospitalized), 587, 601, 615.) On January 16, 2016, while hospitalized, it was

noted in Plaintiff’s illness history, “Reactive depression. The patient feels it is secondary

to her wound, her deconditioning, her malnutrition, and her constant nausea. Her mood is

very depressed. She is on no medications for this at this point in time.” (R. 805.) In her

plan regarding reactive depression, it was noted, “We will continue to assess the patient

in the upcoming days and assess whether or not she would be a good candidate for an

antidepressant medication. Furthermore, if she continues to show her reactive

depression, then we could consider having her seen by Dr. Pollak of Psychiatry.” (R.

808.) While she was in the nursing home, Dr. Bryan Petersen noted on February 17,



3
       The Court notes that Plaintiff has some medical history of anxiety before her
alleged onset date. (See, e.g., R. 374, 398, 1472 (Nov. 20, 2015 review of systems noting
“Psychiatric[:] anxiety” and listing Lorazepam on existing medications).)

                                               5
          CASE 0:20-cv-01179-ECW Doc. 23 Filed 09/15/21 Page 6 of 56




2016, “The patient is with some reactive depression. She has seen psychiatry at Regency.

Mood has been improving somewhat. She has decided against medication or SSRI at this

time.” (R. 829; see also R. 831 (“Reactive depression. This was discussed again today.

The patient does not feel that she wants an SSRI at this time but we will see how things

go and follow that closely.”).) Dr. Petersen noted on February 24, 2016, “Reactive

depression. Did talk last week with the patient about SSRI (selective serotonin reuptake

inhibitor) or other medications; she is not wanting to do that at this point.” (R. 848.) On

March 9, 2016, Dr. Petersen noted, “Reactive depression. The patient has continued to

refuse antidepressant or selective serotonin reuptake inhibitor (SSRI). Mood seems to be

improving somewhat.” (R. 868.)

       After being discharged from the nursing home on April 13, 2016, Plaintiff saw

Catherine Phillips, PA-C (a physician assistant (“PA”)) at Ridgeview Sibley Medical

Center. (R. 1468.) In the review of systems, PA Phillips noted, “Constitutional[:] has

loss of appetite and fatigue,” and “Psychiatric[:] Has depression. RELATED TO

OVERALL CONDITION.” (R. 1468-69.)

       Plaintiff saw PA Phillips again on June 6, 2016. In the review of systems, PA

Phillips noted, “Constitutional[:] has fatigue,” and “Psychiatric[:] Denies anxiety,

depression, agitation and restlessness.” (R. 1460-61.) For the physical exam, PA Phillips

noted as to Constitutional, “Normal general exam, Well nourished, alert, awake and

orientated X3,” and as to Psychiatric, “Alert, oriented X3.” (R. 1462-63.)




                                             6
            CASE 0:20-cv-01179-ECW Doc. 23 Filed 09/15/21 Page 7 of 56




         On August 23, 2016, Plaintiff saw Dr. Petersen for a follow up on her kidney

condition. (R. 1919.) For the physical exam, he noted, “Psychiatric Exam: patient is still

tearful at times and appears somewhat anxious at times.” (R. 1922.)

         Plaintiff saw PA Phillips again on September 23, 2016. In the history of present

illness, PA Phillips noted that Plaintiff presented with complaints of weakness and listed

associated symptoms, but noted, “no depression and no anxiety.” (R. 1416.) In the

review of systems, PA Phillips noted, “Constitutional: malaise and fatigue,” and

“Psychiatric: negative.” (R. 1416.) Vital signs included “Little interest or pleasure in

doing things in the last 2 weeks[:] 0 - Not at all” and “Feeling down, depressed or

hopeless in the last 2 weeks[:] 1 - Several days.” (R. 1450.) For the physical exam, PA

Phillips noted as to Constitutional, “General appearance: Abnormal[,] appears tired,” and

as to Psychiatric, “Orientation to person, place, and time: Normal. Mood and affect:

Abnormal. Mood and Affect: tearful.” (R. 1450.)

         On October 6, 2016, Plaintiff saw Dr. Ravi Vaela regarding obstructive sleep

apnea. (R. 2994, 2997.) For the physical exam, Dr. Vaela noted as to Constitutional,

“General appearance: Abnormal[,] obese,” and as to Psychiatric, “Orientation to person,

place, and time: Normal.” (R. 2995.) Dr. Vaela noted that Plaintiff’s “daytime

sleepiness symptoms are not present” and stated, “Understandably, she is quite

discouraged with the fact that she’s had complications following her surgery last

November. . . . Hopefully, she can come back to work soon which I think would help

her mentally by helping focus her energy on others rather than her own health.” (R.

2997.)


                                              7
          CASE 0:20-cv-01179-ECW Doc. 23 Filed 09/15/21 Page 8 of 56




       Plaintiff saw PA Phillips again on October 24, 2016. In the review of systems, PA

Phillips noted, “Constitutional: no chills, no malaise and no fatigue,” and “Psychiatric:

anxiety and depression.” (R. 1415.) Vital signs included “Little interest or pleasure in

doing things in the last 2 weeks[:] 0 - Not at all,” and “Feeling down, depressed or

hopeless in the last 2 weeks[:] 1 - Several days.” (R. 1453.) For the physical exam, PA

Phillips noted as to Constitutional, “General appearance: Abnormal[,] chronically ill and

appears tired,” and as to Psychiatric, “Orientation to person, place, and time: Normal.

Mood and affect: Abnormal. Mood and Affect: depressed and tearful.” (R. 1453.)

       Plaintiff saw PA Phillips again on December 7, 2016. In the review of systems,

PA Phillips noted, “Constitutional: malaise, fatigue and Chronic malaise and fatigue. She

finds it difficult to do things longer than just a few minutes before she needs to rest,” and

“Psychiatric: insomnia, anxiety, depression and She [sic] has on going [sic] problems of

anxiety depression related to the fact that she is unable to work, and that her disease

process is not getting any better.” (R. 1455.) Vital signs included “Little interest or

pleasure in doing things in the last 2 weeks[:] 1 - Several days,” and “Feeling down,

depressed or hopeless in the last 2 weeks[:] 1 - Several days.” (R. 1457.) For the

physical exam, PA Phillips noted as to Constitutional, “General appearance: Abnormal[,]

chronically ill and Patient appears chronically ill. She is well dressed and clean,” and as

to Psychiatric, “Orientation to person, place, and time: Abnormal. Mental Status:

oriented to person, place, and time and adequate knowledge of current events. Mood and

affect: Abnormal. Mood and Affect: tearful.” (R. 1457.)




                                              8
          CASE 0:20-cv-01179-ECW Doc. 23 Filed 09/15/21 Page 9 of 56




       On December 20, 2016, Plaintiff saw Dr. Petersen to have a disability form

completed. (R. 1947-48.) Dr. Petersen noted, “Patient continues with anxiety symptoms

and has required some Ativan. She’s been trying to decrease the use and is down to

about 0.25 mg twice a day most days. This is related to the prolonged illness and anxiety

related to her limitations and ongoing symptoms.” (R. 1948.) For the psychiatric exam,

Dr. Petersen noted, “[P]atient’s awake and alert. No apparent distress. Affect is a little

flat at times in she had times appears slightly anxious.” (R. 1951.) He also stated, “She

has reactive depression and ongoing anxiety which limit her in her ability to be involved

in gainful employment as well.” (R. 1952.) Plaintiff also completed a PHQ-9 assessment

that resulted in a total score of 9, a “mild” depression severity level. (R. 1535.)

       On March 22, 2017, Plaintiff saw Kristie Kruse Psy.D., LP, where Dr. Kruse noted

her chief complaint as “concerns related to depression, anxiety, and adjustment issues.”

(R. 1586.) Dr. Kruse described Plaintiff’s history as follows:

       [S]he has been dealing with multiple medical issues over the past couple of
       years that have led to her not being able to work and have contributed to
       feelings of depression and anxiety. [Plaintiff] is a nurse practitioner and has
       been unable to work since November 2015. She reported experiencing the
       following symptoms over the past 6 months: depressed mood, anhedonia,
       sleep difficulties, low energy, low self-esteem, worrying about a variety of
       things, having difficulty controlling her worries, and feeling nervous/on edge
       frequently. [Plaintiff] stated she has had a tendency to downplay her mental
       health concerns believing she “just needs to deal with it” by herself.

       She also indicated she has always been “a very emotional and sensitive
       person” and cries frequently, this was also observed during the interview.
       She expressed struggling with making decisions about the future moving
       forward and about where her career will take her. Although she reported she
       has always loved her work, she questions if she would be able to handle to
       stress and workflow the way she once could.



                                              9
         CASE 0:20-cv-01179-ECW Doc. 23 Filed 09/15/21 Page 10 of 56




(R. 1586.) Dr. Kruse noted a PHQ-9 total of 8, stating, “Over the prior two weeks, the

patient endorsed having problems with energy nearly every day, mood more than half the

days, and interest, sleep, and self-esteem for several days. The patient denied having

problems with appetite, concentration, restlessness, and suicidal ideation or thoughts of

self harm . . . .” (R. 1586.) Dr. Kruse noted a GAD-7 total of 6, stating, “The patient

reported having widespread worrying nearly every day and having anxiety,

uncontrollable worrying, and trouble relaxing for several days over the last two weeks.

The patient denied having restlessness, irritability, and fear of something awful

happening over the last two weeks.” (R. 1587.) Dr. Kruse’s exam had the following

results: Appearance: appropriate dress, adequate grooming and hygiene, other:

overweight; Behavior: cooperative, good eye contact, normal psychomotor activity;

Speech: normal rate, amplitude, and prosody, other: speech impediment/stuttering; Mood:

sad/depressed, anxious, labile; Affect: fearful/anxious, sad/depressed; Thought process:

goal directed, organized, logical; Thought content: no abnormal content, future oriented,

no SI, no HI; Insight/Judgment: intact; Consciousness: alert/awake; and Orientation: Ox4.

(R. 1589.) Plaintiff was diagnosed with (1) Major depressive disorder, single episode,

Moderate, Specificity: with anxious distress; and (2) Childhood-onset fluency disorder

(stuttering). (R. 1590.) Dr. Kruse noted, Plaintiff “may wish to discuss medication

options with her physician, as she may benefit from taking an anti-depressant

medication.” (R. 1590.)

       Plaintiff saw Dr. Petersen on April 3, 2017. He noted, “Patient’s also developed

ocular migraines in the last year since the illness which have been somewhat limiting and


                                            10
          CASE 0:20-cv-01179-ECW Doc. 23 Filed 09/15/21 Page 11 of 56




interfere at times. She also has continued reactive depression and anxiety symptoms.”

(R. 1956.) He also stated, “She has been seeing a counselor in Gaylord on the

recommendation of her lawyer. She [has] only seen her twice so far and they’re still

doing their assessment. She does not want to consider antidepressant medications. Says

she still has bad day[s] sometimes and sometimes has some crying spells.” (R. 1957; see

also R. 1960 (“Reactive depression[:] patient is working with a counselor and I

encouraged her to continue that. Did offer medication but she does not want that.”).)

       On April 21, 2017, Plaintiff saw Physician Assistant Kari Knodel-Vettel regarding

obesity. (R. 1969.) Reviewing Plaintiff’s medical history, PA Knodel-Vettel noted,

“With all of this grief and prolonged illness, she is seeing a therapist. . . . She is seeing a

counselor but has not wanted medicine for mood from Dr. Petersen. . . . I told her . . .

there are several challenges here considering her illness in the last year, grief in dealing

with this illness, and multiple medical conditions.” (R. 1969-70.)

       Plaintiff saw PA Phillips on May 18, 2017. In the review of systems, PA Phillips

noted, “Constitutional: malaise and fatigue,” and “Psychiatric: anxiety and depression,

but not suicidal.” (R. 2998-99.) Vital signs included “Little interest or pleasure in doing

things in the last 2 weeks[:] 0 – Not at all,” and “Feeling down, depressed or hopeless in

the last 2 weeks[:] 0 – Not at all.” (R. 3000.) For the physical exam, PA Phillips noted

as to Constitutional, “General appearance: No acute distress, well appearing and well

nourished. [W]ell developed, uncomfortable, disheveled clothing and unkempt

appearance,” and as to Psychiatric, “Orientation to person, place, and time: Normal.

Mood and affect: Normal.” (R. 3000.) PA Phillips noted, “She is very tearful during our


                                              11
          CASE 0:20-cv-01179-ECW Doc. 23 Filed 09/15/21 Page 12 of 56




exam and visit today. Her frustration is in not knowing, and her ongoing kidney disease.”

(R. 3002.)

       On May 24, 2017, Plaintiff was seen regarding some cysts. (R. 3027.) The

physical exam noted, “Neurological/Psychiatric: Orientation to person, place, and time:

Normal. Mood and affect: Normal.” (R. 3029.)

       On July 24, 2017, Plaintiff saw Dr. Petersen, who noted, “She has developed

ocular migraines which [has] limited her as well. Also has reactive depression and

anxiety,” and “Patient does continue to see psychologist for counseling which has been

helpful.” (R. 1997-98.) He also noted regarding her reactive depression, “[S]ymptoms

slowly improving. Continue to work with her counselor/psychologist. I have offered

medication but patient does not want to do that.” (R. 2003.)

       Plaintiff saw PA Phillips on September 6, 2017. In the review of systems, PA

Phillips noted, “Constitutional: malaise and fatigue,” and “Psychiatric: anxiety and

depression.” (R. 3011.) A PHQ-9 assessment showed a total score of 5, including

“Feeling down, depressed or hopeless[:] 2 - More than half the days,” “Feeling tired or

having little energy[:] 1 - Several days,” and “Feeling bad about yourself or that you are a

failure or have let yourself or your family down[:] 2 - More than half the days,” and the

response to “How difficult have these problems made it for you to do your work, take

care of things at home or get along with others” was “Very difficult.” (R. 3011-12.) For

the physical exam, PA Phillips noted as to Constitutional, “General appearance: No acute

distress, well appearing and well nourished.” (R. 3013.)




                                            12
          CASE 0:20-cv-01179-ECW Doc. 23 Filed 09/15/21 Page 13 of 56




       On October 10, 2017, Plaintiff saw Dr. Kruse, where they discussed “her thoughts

and feelings about her upcoming surgery.” (R. 1574.) Dr. Kruse’s exam had the

following results: Appearance: appropriate dress, adequate grooming and hygiene;

Behavior: Cooperative, Good Eye Contact, Normal Psychomotor Activity; Speech:

Normal Rate, Amplitude, and Prosody; Mood: Anxious; Affect: Fearful/Anxious;

Thought process: Goal Directed, Organized, Logical; Thought content: No Abnormal

Content, Future Oriented, No SI, No HI; Insight/Judgment: Intact; Consciousness:

Alert/Awake; and Orientation: Ox4. (R. 1575.) Plaintiff was diagnosed with (1) Major

depressive disorder, single episode, Moderate, Specificity: with anxious distress, and (2)

Childhood-onset fluency disorder (stuttering). (R. 1575.)

       On October 11, 2017, Plaintiff was seen for a preoperative visit before a hernia

repair. (R. 3003.) In the review of systems, PA Phillips noted, “Constitutional: fatigue,

but no fever and no malaise,” and “Psychiatric: anxiety and depression.” (R. 3003.)

Vital signs included “Little interest or pleasure in doing things in the last 2 weeks[:] 0 –

Not at all,” and “Feeling down, depressed or hopeless in the last 2 weeks[:] 0 – Not at

all.” (R. 3005.) For the physical exam, PA Phillips noted as to Constitutional, “General

appearance: Abnormal. [W]ell developed, chronically ill, well nourished, overweight,

clothing appropriate, well groomed and appears younger than stated age,” and as to

Psychiatric, “Judgment and insight: Normal. Orientation to person, place, and time:

Normal. Recent and remote memory: Intact. Mood and affect: Normal.” (R. 3005.)

       On November 13, 2017, Plaintiff was again seen for a preoperative visit before a

hernia repair. (R. 3016.) In the review of systems, PA Phillips noted, “Constitutional:


                                             13
          CASE 0:20-cv-01179-ECW Doc. 23 Filed 09/15/21 Page 14 of 56




fatigue, but no fever and no chills,” and “Psychiatric: anxiety and depression.” (R. 3016.)

For the physical exam, PA Phillips noted as to Constitutional, “General appearance: No

acute distress, well appearing and well nourished,” and as to Psychiatric, “Judgment and

insight: Normal. Orientation to person, place, and time: Normal. Recent and remote

memory: Intact. Mood and affect: Normal.” (R. 3018.)

       On November 20, 2017, Plaintiff saw Dr. Petersen, who again noted, “She has

developed ocular migraines which [has] limited her as well. Also has reactive depression

and anxiety,” and “Patient does continue to see psychologist for counseling which has

been helpful.” (R. 2007-08.)

       Plaintiff saw PA Phillips on November 29, 2017 for a follow up after hernia

surgery. (R. 3022.) In the review of systems, PA Phillips noted, “Psychiatric: anxiety

and depression.” (R. 3022.) A PHQ-9 assessment showed the same results as those on

September 6, 2017. (R. 3022-23.) For the physical exam, PA Phillips noted as to

Constitutional, “General appearance: Abnormal. [C]hronically ill, uncomfortable, does

not smell of feces, does not smell of urine, overweight, clothing appropriate, well

groomed, appears tired and appearance reflects stated age,” and as to Psychiatric, “Mood

and affect: Abnormal. Mood and Affect: concerned and tearful.” (R. 3025.)

       On January 18, 2018 Plaintiff saw Kristie Schaefer Psy.D., L.P., 4 where they

discussed “her recent surgery and how she is recovering.” (R. 1577.) Dr. Schaefer

described their discussion further as follows:


4
        It is possible that Dr. Kruse and Dr. Schaefer are the same person: they share a
first name, and Plaintiff states that “[a]ll of [her psychological] care and treatment has

                                             14
          CASE 0:20-cv-01179-ECW Doc. 23 Filed 09/15/21 Page 15 of 56




       She was very emotional, cried throughout much of the session, and reported
       that although her recent surgery went well she has been struggling with past
       thoughts about her first surgery. She admitted that she believes she has
       minimized how much she is struggling with her past and endorsed having
       nightmares, difficulty talking about it, and explained that she feels she was
       grossly mistreated. She shared more details of her difficult recovery and
       experience in the hospital. Next session plan to review PTSD criteria.

(R. 1577.) Dr. Schaefer’s exam had the following results: Appearance: appropriate dress,

adequate grooming and hygiene; Behavior: Cooperative, Normal Psychomotor Activity,

Intermittent Eye Contact, Other: cried; Speech: Normal Rate, Amplitude, and Prosody;

Mood: Sad/Depressed, Anxious; Affect: Fearful/Anxious, Sad/Depressed; Thought

process: Goal Directed, Organized, Logical; Thought content: No Abnormal Content,

Future Oriented, No SI, No HI; Insight/Judgment: Intact; Consciousness: Alert/Awake;

and Orientation: Ox4. (R. 1578.) Plaintiff was diagnosed with (1) Major depressive

disorder, single episode, Moderate, Specificity: with anxious distress, and (2) Childhood-

onset fluency disorder (stuttering). (R. 1578.)

       On February 15, 2018, Plaintiff saw Dr. Schaefer again, where they discussed “her

story of her surgery and explored how this impacted her.” (R. 1580.) Dr. Schaefer

described their discussion further as follows:

       She had a tendency to downplay her experience and expressed a common
       cognitive distortion that this shouldn’t impact her so negatively. She was
       provided with psychoeducation about how trauma can impact a person and

been done with Dr. Kristie Schaefer” and cites to pages 1565 through 1591 of the
Administrative Record (Dkt. 18 at 14-15), which includes the records from Plaintiff’s
March 22 and October 10, 2017 sessions with Dr. Kruse (R. 1586-91, 1574-76). Further,
on a form dated April 4, 2018, Dr. Schaefer states that she saw Plaintiff on October 10,
2017. (R. 1565, 1568.) However, between the two 2017 sessions with Dr. Kruse, Dr.
Schaefer’s name appears on a May 4, 2017 Mental Impairment Questionnaire (R. 1599),
so it is not clear whether these two psychologists are the same person.

                                            15
          CASE 0:20-cv-01179-ECW Doc. 23 Filed 09/15/21 Page 16 of 56




       provided with validation for her experience. She expressed hesitancy to
       write a letter to the hospital administration about her experience due to
       believing it won’t make a difference anyway. We discussed the pros and
       cons of doing this.

(R. 1580.) Dr. Schaefer’s exam had the following results: Appearance: appropriate dress,

adequate grooming and hygiene; Behavior: Cooperative, Normal Psychomotor Activity,

Intermittent Eye Contact, Other: cried; Speech: Normal Rate, Amplitude, and Prosody;

Mood: Sad/Depressed, Anxious; Affect: Fearful/Anxious, Sad/Depressed; Thought

process: Goal Directed, Organized, Logical; Thought content: No Abnormal Content,

Future Oriented, No SI, No HI; Insight/Judgment: Intact; Consciousness: Alert/Awake;

and Orientation: Ox4. (R. 1581.) Plaintiff was diagnosed with (1) Major depressive

disorder, single episode, Moderate, Specificity: with anxious distress, and (2) Childhood-

onset fluency disorder (stuttering). (R. 1581.)

       On March 26, 2018, Plaintiff again saw Dr. Schaefer, where they discussed “the

idea of working again and her current limitations.” (R. 1583.) Dr. Schaefer described

their discussion further as follows:

       This was a very emotional topic for Melanie as she expressed wanting to
       work very badly but not believing she is able to work the way she did
       previously. We discussed the ways in which she feels limited and engaged
       in problem-solving about alternatives to her previous job. She also described
       experiencing intrusive thoughts from a childhood trauma (molestation by
       uncle) and expressed feeling confused why these memories and thoughts are
       popping up now when she thought she was “past this.” This provider
       explained that this thought may have been triggered by feelings of
       helplessness from her traumatic hospital experiences. Plan to begin with this
       topic next session.

(R. 1583.) Dr. Schaefer’s exam had the following results: Appearance: appropriate dress,

adequate grooming and hygiene; Behavior: Cooperative, Normal Psychomotor Activity,


                                            16
         CASE 0:20-cv-01179-ECW Doc. 23 Filed 09/15/21 Page 17 of 56




Intermittent Eye Contact, Other: cried; Speech: Normal Rate, Amplitude, and Prosody;

Mood: Sad/Depressed, Anxious; Affect: Fearful/Anxious, Sad/Depressed; Thought

process: Goal Directed, Organized, Logical; Thought content: No Abnormal Content,

Future Oriented, No SI, No HI; Insight/Judgment: Intact; Consciousness: Alert/Awake;

and Orientation: Ox4. (R. 1584.) Plaintiff was diagnosed with (1) Major depressive

disorder, single episode, Moderate, Specificity: with anxious distress, and (2) Childhood-

onset fluency disorder (stuttering). (R. 1584.)

       In addition to a regular appointment on February 15, 2018, Plaintiff saw Dr.

Schaefer for a psychological evaluation, which Dr. Schaefer completed on April 4, 2018.

(R. 1569, 1573.) For Mental Status Exam/Behavioral Observations, Dr. Schaefer noted

as follows:

       [Plaintiff] arrived on time for her scheduled appointment. She presented as
       casually dressed and adequately groomed. She displayed good eye contact
       and was alert. She was goal-directed and oriented X3. Her range of affect
       was broad and mood was anxious. [Plaintiff]’s tone and volume of speech
       were appropriate. She exhibited adequate judgement and insight into her life
       stressors. She denied current homicidal or suicidal ideation.

(R. 1569.)

       For test results, first, Dr. Schaefer reported as follows for the Minnesota

Multiphasic Personality Inventory-2 Restructured Form:

       [Plaintiff]’s responses on the MMPI-2-RF suggest the possibility of over-
       reporting somatic and/or cognitive symptoms. While this can sometimes
       reflect exaggeration, in [Plaintiff]’s case it is more than likely an accurate
       reflection of her numerous medical concerns. There is also evidence of
       possible under-reporting. [Plaintiff] presented herself in a positive light by
       denying some minor faults and shortcomings that most people acknowledge.
       This level of virtuous self-presentation may reflect a background stressing
       traditional values.


                                             17
         CASE 0:20-cv-01179-ECW Doc. 23 Filed 09/15/21 Page 18 of 56




      [Plaintiff] reports a diffuse and pervasive pattern of somatic complaints
      involving different bodily systems including head pain, vague neurological
      complaints, and a number of gastrointestinal complaints. She is likely to
      have a history of gastrointestinal problems. She is also very likely to have a
      psychological component to her somatic complaints. In addition, she is
      likely to be prone to developing physical symptoms in response to stress.
      She also reports a general sense of malaise manifested in poor health, and
      feeling tired, weak, and incapacitated. She is very likely to be preoccupied
      with poor health and to complain of sleep disturbance, fatigue, low energy,
      and sexual dysfunction.

      [Plaintiff] reports feeling anxious and is likely to experience significant
      anxiety and anxiety-related problems, intrusive ideation, and nightmares.
      She is also likely to be stress-reactive and worry-prone and to engage in
      obsessive rumination.

(R. 1570.)

      Second, Dr. Schaefer reported as follows for the Trauma Symptom Inventory-2:

      [Plaintiff] produced a valid profile: she answered all questions and appeared
      to do so in an honest manner. There are no indications of over or under-
      reporting. [Plaintiff]’s responses on the TSI-2 are indicative of numerous
      trauma symptoms. Her scores were in the problematic or clinically elevated
      range in the following factors and scales: Posttraumatic Stress, Somatization,
      Anxious Arousal, Anxiety, Hyperarousal, Intrusive Experiences, Defensive
      Avoidance, Somatic Preoccupations (pain and general). Her overall profile
      is consistent with individuals who have experienced significant trauma.

      Individuals who respond similarly to [Plaintiff] are likely to struggle with
      flashbacks, nightmares, intrusive or triggered memories, cognitive and/or
      behavioral avoidance of reminders of previous traumatic events, sympathetic
      hyperarousal, and dissociative symptoms. [Plaintiff]’s responses are also
      suggestive of heightened levels of anxiety related to irrational fears, panic,
      and nervousness. She is likely to have trouble with hyperarousal resulting in
      jumpiness, hypervigilance, irritability, and sleep disturbance.

      [Plaintiff]’s responses further suggest she is experiencing preoccupation with
      physical symptoms and complaints. Individuals who respond similarly are
      like [sic] to complain of aches and pains and chronic medical or physical
      symptoms. While elevations on the Somatic Preoccupations scale can be
      indicative of experiencing physical complaints due to a psychological origin,


                                           18
          CASE 0:20-cv-01179-ECW Doc. 23 Filed 09/15/21 Page 19 of 56




       in [Plaintiff]’s case it is more likely her physical complaints are due to actual
       medical concerns.

(R. 1571.)

       Dr. Schaefer diagnosed Plaintiff with PTSD and Generalized Anxiety Disorder

with Panic Attacks.” (R. 1571-72.) She further stated, “A rule-out of Panic Disorder is

also being added, as [Plaintiff] currently suffers from panic attacks, but does not meet

criteria for having consistent worry about having attacks, nor has she made significant

changes in her behavior due to the attacks,” and retained Plaintiff’s previous diagnoses of

Major Depressive Disorder, single episode, Moderate and Childhood-onset Fluency

Disorder (stuttering). (R. 1573.) Dr. Schaefer recommended “that [Plaintiff] participate

in individual therapy to reduce her mood symptoms and anxiety,” noting that Plaintiff

“would likely benefit from the use of supportive therapy, CBT strategies, and/or EMDR

to process her trauma,” and stated that Plaintiff “may also be a good candidate for

psychotropic medication to help manage her mood and anxiety.” (R. 1573.)

       Plaintiff saw PA Phillips on April 30, 2018. Some of the clinical notes appear to

be based on a visit with Dr. Joseph Lee. (R. 3036.) In the review of systems, PA Phillips

noted, “Constitutional: malaise and fatigue,” and “Psychiatric: anxiety and [h]as a

Clinical diagnosis of PTSD, but not suicidal.” (R. 3031.) A PHQ-9 assessment showed

the same results as those on September 6, 2017. (R. 3031-32.) For the physical exam,

PA Phillips noted as to Constitutional, “General appearance: Abnormal. [C]hronically ill,

uncomfortable, does not smell of feces, does not smell of urine, overweight, clothing

appropriate, well groomed, appears tired and appearance reflects stated age,” and as to



                                              19
          CASE 0:20-cv-01179-ECW Doc. 23 Filed 09/15/21 Page 20 of 56




Psychiatric, “Orientation to person, place, and time: Normal. Recent and remote

memory: Intact. Mood and affect: Abnormal. Mood and Affect: tearful.” (R. 3034.) PA

Phillips noted, “Continues to have anxiety and does have a clinical diagnosis of

posttraumatic stress disorder. She has panic attacks when she is in public.” (R. 3036; see

also R. 3037 (noting at same visit that Plaintiff “suffers from a clinical diagnosis of

PTSD, please see her notes from her that she has ongoing panic attacks”).)

       Plaintiff saw PA Phillips again on June 11, 2018. In the review of systems, PA

Phillips noted, “Constitutional: malaise and fatigue,” and “Psychiatric: insomnia, anxiety

and depression, but no irritability and not suicidal.” (R. 3038.) A PHQ-9 assessment

showed a total score of 6, noting that this is “mild” severity of depression, and showed

the following scores: “Feeling down, depressed or hopeless[:] 1 - Several days” (previous

tests showed “2 - More than half the days”), “Trouble falling asleep or sleeping too

much[:] 2 - More than half the days” (previous tests showed “0 - Not at all”), “Feeling

tired or having little energy[:] 3 - Nearly every day” (previous tests showed “1 - Several

days”), and “Feeling bad about yourself or that you are a failure or have let yourself or

your family down[:] 0 - Not at all” (previous tests showed “2 - More than half the days”).

(R. 3038-39.) A GAD 7 assessment showed a total score of 8, which is “Mild Anxiety,”

with “1 - Several days” noted for “Feeling nervous, anxious or on edge”; “Not being able

to stop or control worrying”; Worrying too much about different things”; “Trouble

relaxing”; “Being so restless that it is hard to sit still”; and “Becoming easily annoyed or

irritated,” then “2 - more than half the days” noted for “Feeling afraid as if something

awful might happen.” (R. 3038-39.) For the physical exam, PA Phillips noted as to


                                             20
          CASE 0:20-cv-01179-ECW Doc. 23 Filed 09/15/21 Page 21 of 56




Constitutional, “General appearance: Abnormal. [C]hronically ill, uncomfortable, does

not smell of feces, does not smell of urine, overweight, clothing appropriate, well

groomed, appears tired and appearance reflects stated age,” and as to Psychiatric,

“Judgment and insight: Normal. Orientation to person, place, and time: Normal. Recent

and remote memory: Intact. Mood and affect: Abnormal. Mood and Affect: tearful.”

(R. 3041.)

       Plaintiff saw PA Phillips again on June 27, 2018. In the review of systems, PA

Phillips noted, “Constitutional: malaise and fatigue.” (R. 3044.) A PHQ-9 assessment

showed a total score of 4 (“None” for severity of depression), a decrease from 6 (“Mild”)

sixteen days prior, and a GAD 7 assessment showed a total score of 12 (“Moderate

Anxiety”), an increase from 8 (“Mild Anxiety”) sixteen days prior. (R. 3044-45.) PA

Phillips noted that Plaintiff continued to suffer from the effects of her postoperative

sepsis and extended ICU stay, such as “chronic fatigue, pain, decreased memory

function.” (R. 3048.)

       On July 9, 2018, Plaintiff saw Dr. Petersen, whose progress notes state: “Patient

continues to be fairly fatigued and tired most [sic] the time she is making slow progress

but it is difficult” and “She has been told that she is just depressed by her long-term

disability provider but she disagrees with that. She does not feel that she is particularly

down depressed. She is just real fatigue[d] still much time [sic].” (R. 2041.) He went on

to say, “She does see a therapist feels that she does have [PTSD] related to the surgery

and sepsis and prolonged recovery.” (R. 2041.) Dr. Petersen also stated, “Patient is not

really ready to try going back to work at this point. She feels that if she even tried part-


                                             21
          CASE 0:20-cv-01179-ECW Doc. 23 Filed 09/15/21 Page 22 of 56




time she would get very fatigued with distress and not be able to manage well with her

life. She does feel that she is still slowly improving.” (R. 2041.)

       Plaintiff saw Dr. Petersen again on October 5, 2018. He noted, “At our last visit

the patient continued to complain of being fairly fatigued and tired most the time and

making only very slow progress with her stamina. She has been working with a therapist

who felt that she likely has some [PTSD] related to the surgery, sepsis and prolonged

recovery.” (R. 2065.) He also noted, “They have diagnosed post intensive care

syndrome as well as postoperative sepsis sequelae as the patient continues to have

ongoing problems of chronic fatigue, depression, generalized anxiety, difficulty

concentrating and retaining new information with cognitive difficulties as well as

ongoing physical limitations.” (R. 2065.) Dr. Petersen continued, “Patient does continue

to follow with psychologist. Did more fold psychology evaluation in February of this

year with Kristie Schaefer, licensed psychologist. Did confirm diagnosis of that time of

generalized anxiety disorder with panic attacks, major depressive disorder moderate,

[PTSD]. Patient continues to follow with the psychologist regularly.” (R. 2065.) Later

in his notes, Dr. Petersen stated, “Patient continues to have significant anxiety symptoms

and PTSD. Her therapist also feels that she is depressed. Patient states she does not feel

devastated or hopeless but she does feel sad about her situation.” (R. 2065.)

       Plaintiff saw PA Phillips on October 8, 2018. In the review of systems, PA

Phillips noted, “Constitutional: malaise and fatigue,” and “Psychiatric: anxiety and

depression, but no insomnia and not suicidal.” (R. 3049.) A PHQ-9 assessment showed

a total score of 4 (“None” for severity of depression), the same total as on June 27, and a


                                             22
          CASE 0:20-cv-01179-ECW Doc. 23 Filed 09/15/21 Page 23 of 56




GAD 7 assessment showed a total score of 10 (“Moderate Anxiety”), a decrease from 12

on June 27. (R. 3049-50.) For the physical exam, PA Phillips noted as to Constitutional,

“General appearance: Abnormal. [C]hronically ill, uncomfortable, overweight, clothing

appropriate, well groomed, and appearance reflects stated age,” and as to Psychiatric,

“Orientation to person, place, and time: Normal. Mood and affect: Normal.” (R. 3052.)

PA Phillips noted that Plaintiff continued to suffer from the effects of her postoperative

sepsis and extended ICU stay, “such as chronic fatigue[,] pain, decreased memory

function, difficulty concentrating . . . .” (R. 3052.) PA Phillips stated, “Ongoing and

worsening impairments and physical cognitive and mental health status rising after

critical illness and persisting be on [sic] acute care hospitalization,” however, it is not

clear whether she was directing this statement at Plaintiff’s specific condition or at

general populations who have had acute care hospitalization, as PA Phillips went on to

say, “This term can be applied to his [sic] survival of someone who has been in the

intensive care,” and describe findings of studies. (R. 3053.)

       On November 14, 2018, Plaintiff saw Dr. Robert Tierney regarding chronic

fatigue. (R. 3056.) For the physical exam, he noted, “[S]he broke down crying several

times through the interview, told me about the fatigue and the fact that she cannot go

back to work.” (R. 3058.) In his assessment, he noted, “She has been diagnosed with

chronic fatigue and with post ICU syndrome which I would not comment on, but

certainly it seems like she would have.” (R. 3059.)




                                              23
          CASE 0:20-cv-01179-ECW Doc. 23 Filed 09/15/21 Page 24 of 56




       Plaintiff was prescribed Lorazepam for anxiety throughout the relevant medical

history, as well as before the alleged onset date. (See, e.g., R. 746, 811, 1457, 3000,

3014, 3035, 3042, 3052; supra n.3.)

B.     Medical Opinions

       PA Phillips completed a residual functional capacity questionnaire on December

12, 2016. (R. 1510.) She indicated that one of Plaintiff’s symptoms was, “Self-reported

impairment in short-term memory or concentration severe enough to cause substantial

reduction in previous levels of occupational, educational, social or personal activities.”

(R. 1506.) She indicated that the following mental findings had been documented by

mental status examination or psychological testing: short term memory deficit, visual-

spatial difficulties, concentration limitations, depression, anxiety, and ocular migraines.

(R. 1507.) PA Phillips indicated that emotional factors did not contribute to the severity

of Plaintiff’s symptoms and functional limitations and that, during a typical workday,

Plaintiff’s experience of fatigue or other symptoms were “constantly” severe enough to

interfere with the attention and concentration needed to perform simple work tasks. (R.

1507-08.)

       Dr. Petersen completed a residual functional capacity questionnaire on December

20, 2016. (R. 1522.) He indicated that one of Plaintiff’s symptoms was, “Self-reported

impairment in short-term memory or concentration severe enough to cause substantial

reduction in previous levels of occupational, educational, social or personal activities.”

(R. 1518.) He indicated that the following mental findings had been documented by

mental status examination or psychological testing: short term memory deficit, visual-


                                             24
          CASE 0:20-cv-01179-ECW Doc. 23 Filed 09/15/21 Page 25 of 56




spatial difficulties, concentration limitations, depression, anxiety, and ocular migraines.

(R. 1519.) Dr. Petersen indicated that emotional factors contribute to the severity of

Plaintiff’s symptoms and functional limitations and that, during a typical workday,

Plaintiff’s experience of fatigue or other symptoms were “frequently” severe enough to

interfere with attention and concentration needed to perform simple work tasks. (R.

1519-20.)

       A state agency consulting psychologist stated on January 31, 2017 that the

objective medical evidence supported a light RFC, and that the medical source statement

was not completely consistent with the available objective medical evidence in the

record. (R. 80.)

       Monique Bourdeaux-Colburn, Psy.D., LP completed a psychological evaluation

on January 27, 2017. (R. 1544.) Dr. Bourdeaux-Colburn’s review of Plaintiff’s signs

and symptoms noted, “She also noted her overall symptoms have improved. She

reported that she has been having problems with . . . some depression and anxiety.” (R.

1544.) Dr. Bourdeaux-Colburn’s clinical observations from Plaintiff’s mental status

exam were as follows:

       Appearance: She appeared at the interview looking her chronological age.
       Her posture, health, and grooming were within normal limits. There was
       nothing unusual about her physical appearance. She appeared to be in good
       health.

       Activity Level: There were no unusual gestures or mannerisms. Her activity
       level was within normal limits. She was not limp, rigid, lethargic, combative,
       or hyperactive. She did not appear to be preoccupied or easily distracted.
       She sat still the entire time. She appeared to be relaxed and alert. Accessory
       movements were normal.



                                             25
  CASE 0:20-cv-01179-ECW Doc. 23 Filed 09/15/21 Page 26 of 56




Speech: Her speech was clear and 100% understandable. She showed
normal volume, vocabulary, details, pronunciations, sentence structure, and
reaction time. Speech was not slurred, stuttered, hesitant, mumbled, or
monotonous.

Attitude toward examiner: She was cooperative and attentive and seemed
interested in the interview. She appeared to be an adequate historian. She
did not appear to be defiant, guarded, defensive, evasive. hostile, or
manipulative.

Affect: Overall, her affect was fairly stable. Some tears were noted but this
was understandable given the topic she was discussing.

Mood: When asked about her typical mood, she stated “in general good, but
sometimes sad.” She did endorse symptoms of depression (lack of pleasure,
fatigue, difficulty with concentration and focus) as well as anxiety (fatigue,
sleep disturbance) which she attributed to concerns about her physical health,
loss of job and financial concerns. This is suggestive of an Adjustment
Disorder with mixed anxiety and depressed mood. No other mental health
concerns were noted.

Stream of Consciousness: There was no evidence of a thought disorder. No
concerns were noted regarding quality of speech or thought. She was
coherent, logical, goal-directed and relevant. No concerns were noted
regarding obsessions, compulsions, suicidality, hallucinations, illusions,
delusions, or ideas of reference.

Substance Abuse: No concerns are noted in this area.

Sensorium/Cognition: She was in touch with reality and was oriented X3.
She held a normal conversation.

Attention/Concentration: She remained seated during the entire interview,
followed directions, and understood every question. She did not stare into
space or easily shift focus. She did not talk excessively, blurt out answers,
interrupt, nor was she easily distracted. She was not fidgety or impulsive.

She adequately counted by 3s beginning with 1 such as 1,4,7. She correctly
counted backward from 100 by 7s. She correctly said the months of the year
forward and backward. She correctly spelled the word WORLD forward and
backward. She correctly multiplied 7x8, 12x6 and 12x12. She repeated 7
digits forward and 5 digits backward, which is adequate.



                                     26
         CASE 0:20-cv-01179-ECW Doc. 23 Filed 09/15/21 Page 27 of 56




      Memory: She recalled 3 of 3 words immediately and after five and thirty
      minutes. She remembered the names of previous schools, teachers’ names,
      recent meals and recent events in her life. When asked about her memory,
      she stated “I often lose my train of thought.”

      Information: She does not watch the news. She knew Trump was president.
      She knew the names of 3 out of 3 of the most recent presidents.

      Abstractive Capacity: She abstractly interpreted the proverb “the early bird
      catches the worm.”

      Judgment: When asked what she would do if she was the first person to see
      smoke or fire in a theater, she stated that she would “yell fire and run or might
      pull the fire alarm.”

(R. 1545-46.) Dr. Bourdeaux-Colburn diagnosed Plaintiff with adjustment disorder with

mixed anxiety and depressed mood and noted a prognosis of moderate to guarded. (R.

1547.) Dr. Bourdeaux-Colburn gave a medical sources statement as follows:

      Based on this psychologist’s findings, she is able to understand and follow
      directions. She is able to sustain attention and concentration. She is able to
      carry out work-like tasks with reasonable persistence and pace. She is able
      to relate appropriately with at least brief and superficial contact with
      coworkers and supervisors. She was friendly and appropriate with this
      examiner and tolerated the interview well. She is able to tolerate the mental
      stressors of at least an entry level workplace. Her main stated concerns are
      primarily physical stressors.

(R. 1546.)

      A state agency consulting psychologist stated, in a reconsideration on April 12,

2017, that Plaintiff “Continues to have some anxiety symptoms, but has been able to

decrease reliance on PRN medication to treat anxiety. Initial evaluation remains

appropriate.” (R. 99.)




                                             27
          CASE 0:20-cv-01179-ECW Doc. 23 Filed 09/15/21 Page 28 of 56




       Dr. Schaefer completed a mental impairment questionnaire on May 4, 2017. (R.

1599.) 5 Dr. Schaefer listed diagnostic impressions of major depressive disorder, single

episode moderate with anxious distress and childhood-onset fluency disorder (stuttering).

(R. 1594.) In response to the form’s request to “Describe the clinical findings including

results of mental status examination that demonstrate the severity of your patient’s mental

impairment and symptoms,” Dr. Schaefer wrote, “Please see diagnostic assessment.” (R.

1594.) No assessment appears to be attached to or follow Dr. Schaefer’s questionnaire in

the Administrative Record, so it is not clear what assessment this was meant to refer to.

       Dr. Schaefer indicated that Plaintiff had “Marked” functional limitations as a

result of her mental impairments in the areas of “Understand, remember, or apply

information” and “Concentration, persistence, or pace”; that Plaintiff had “Moderate”

limitations in the area of “Adapt or manage oneself”; and “Mild” limitations in the area

of “Interact with others.” (R. 1595.) In response to the form’s prompt to “[e]xplain

limitations falling in the marked or extreme categories and include the medical/clinical



5
        The Court notes that on this opinion form, Dr. Schaefer states, “I have seen
[Plaintiff] for an intake and 4 therapy sessions.” There is no record in the Administrative
Record of Plaintiff having seen Dr. Schaefer prior to May 4, 2017. This is potentially
explained by the possibility that Dr. Kruse and Dr. Schaefer are the same person (see
supra n.4), but even if that is the case, there is only a record for one appointment, on
March 22, 2017 (R. 1586-90), before this opinion. Plaintiff appears to date this opinion
in 2018—at which time Plaintiff had seen Dr. Schaefer at least four times—rather than
2017 (Dkt. 18 at 15), but the date on the opinion itself is 2017 (R. 1594, 1599), and
Plaintiff’s description of this opinion contains material that does not appear in the opinion
(Dkt. 18 at 15-16 (citing R. 1592-99) (referring to, e.g., “debilitating anxiety that occurs
out of the blue,” “panic” or “panic-like symptoms,” “intrusive ideation from trauma,” and
“crying spells”)). This description appears to instead fit Dr. Schaefer’s April 4, 2018
opinion, described below. (See R. 1565-68.)

                                             28
          CASE 0:20-cv-01179-ECW Doc. 23 Filed 09/15/21 Page 29 of 56




findings that support this assessment,” Dr. Schaefer wrote, “[Plaintiff] has experienced

significant medical issues which have led to numerous mental health symptoms. She

currently struggles with depression, emotional lability, and anxiety symptoms. She has

been more forgetful, has trouble concentrating, and is not able to be as independent as she

once was.” (R. 1595.)

       Dr. Schaefer identified the following as Plaintiff’s signs and symptoms:

Anhedonia or pervasive loss of interest in almost all activities, decreased energy, feelings

of guilt or worthlessness, mood disturbance, difficulty thinking or concentrating,

emotional lability, and sleep disturbance. (R. 1596.)

       Regarding Plaintiff’s ability to do work-related activities for unskilled work, Dr.

Schaefer checked: “Unable to meet competitive standards” for completing a normal

workday and workweek without interruptions from psychologically based symptoms,

performing at a consistent pace without an unreasonable number and length of rest

periods, responding appropriately to changes in a routine work setting, and dealing with

normal work stress; “Seriously limited, but not precluded” for remembering work-like

procedures, maintaining attention for two hour segments, maintaining regular attendance

and being punctual within customary, usually strict tolerances, and accepting instructions

and responding appropriately to criticism from supervisors; “Limited but satisfactory” for

sustaining an ordinary routine without special supervision, working in coordination with

or proximity to others without being unduly distracted, making simple work-related

decisions, asking simple questions or request assistance, and getting along with co-

workers or peers without unduly distracting them or exhibiting behavioral extremes; and


                                             29
            CASE 0:20-cv-01179-ECW Doc. 23 Filed 09/15/21 Page 30 of 56




“Unlimited or Very Good” for understanding and remembering very short and simple

instructions, carrying out very short and simple instructions, and being aware of normal

hazards and take appropriate precautions. (R. 1597.) In response to the form’s prompt to

“[e]xplain limitations falling in the three most limited categories . . . and include the

medical/clinical findings that support this assessment,” Dr. Schaefer wrote, “[Plaintiff]’s

current emotional difficulties would likely impair her ability to stay on task, follow-

directions, and work with others.” (R. 1597.)

       Regarding Plaintiff’s ability to do work-related activities for semiskilled work, Dr.

Schaefer checked: “Unable to meet competitive standards” for understanding and

remembering detailed instructions, carrying out detailed instructions, and dealing with the

stress of semiskilled and skilled work; and “Seriously limited, but not precluded” for

setting realistic goals or making plans independently of others. (R. 1598.) Regarding

Plaintiff’s ability to do work-related activities for particular types of jobs, Dr. Schaefer

checked: “Seriously limited, but not precluded” from maintaining socially appropriate

behavior; “Limited but satisfactory” for travelling in unfamiliar places; and “Unlimited or

Very Good” for interacting appropriately with the general public, adhering to basic

standards of neatness and cleanliness, and using public transportation. (R. 1598.) No

information was provided in response to the form’s prompt to “[e]xplain limitations

falling in the three most limited categories . . . and include the medical/clinical findings

that support this assessment” for semiskilled work nor for particular types of jobs. (See

R. 1598.)




                                              30
          CASE 0:20-cv-01179-ECW Doc. 23 Filed 09/15/21 Page 31 of 56




       Dr. Schaefer selected options on the form indicating that Plaintiff’s impairments or

treatment would cause her to be absent from work more than four days per month on

average; that Plaintiff’s impairment lasted or can be expected to last at least twelve

months, that Plaintiff was not a malingerer; and that Plaintiff’s impairments were

reasonably consistent with the symptoms and functional limitations described in the

evaluation. (R. 1599.) In response to the question, “Does your patient’s mental health

preclude them from working with the general public?” Dr. Schaefer checked “Yes” and

wrote, “At this time the stress would likely be too much to handle.” (R. 1599.)

       Dr. Schaefer completed a form for Hartford Life and Accident Insurance Co. for

Plaintiff’s claim for Long Term Disability Benefits on April 4, 2018. (R. 1565, 1568.)

(This is the same date that Dr. Schaefer completed a psychological evaluation, described

in Section II.A. (See R. 1569-73.)) In response to a request for Plaintiff’s current

psychiatric limitations along with the objective findings to support any psychiatric

limitations, Dr. Schaefer wrote, “Current psychiatric limitations include debilitating

anxiety that occurs out of the blue and causes panic symptoms, labile mood many days,

poor concentration, low energy levels, intrusive ideation from trauma, and uncontrolled

crying spells.” (R. 1566.) In response to whether Plaintiff’s “psychiatric symptoms

alone [are] significant enough to impair her functionality in the absence of any physical

problems, that is, if the mental/emotional symptoms were the only difficulties,” Dr.

Schaefer wrote as follows:

       Yes, [Plaintiff]’s symptoms would make it exceptionally difficult to work.
       She could be easily triggered which would result in her developing panic-
       like symptoms, crying, and an inability to be productive. In addition, her low


                                             31
          CASE 0:20-cv-01179-ECW Doc. 23 Filed 09/15/21 Page 32 of 56




       energy and poor concentration would make it difficult to be consistent in
       work completion.

(R. 1566.) Regarding the current treatment plan in place to increase Plaintiff’s current

level of functionality, Dr. Schaefer wrote as follows:

       Cognitive-behavior therapy to work on replacing distorted thinking with
       healthier thoughts, behavior strategies, coping skills, process past trauma.
       [Plaintiff] has been referred for a medication consultation, but she is not
       interested at this time due to the potential negative impact on her kidneys.

(R. 1566.) Dr. Schaefer indicated that Plaintiff could complete her activities of daily

living “with some limitations” and that Plaintiff is able to interact with others, maintain

her home, shop as needed, drive as needed, manage her medications, and manage her

finances, stating, “[T]his is possible due to a lack of flexibility at home. She is able to

rest as needed and take as much time as necessary to complete these tasks (which is not

an option for most jobs).” (R. 1567.) Regarding a maximum number of hours per day

and hours per week that Plaintiff had occupational function, Dr. Schaefer wrote,

“[D]ifficult to say – it would vary greatly from day to day.” (R. 1568.) Dr. Schaefer

additionally wrote, “[Plaintiff] would likely only be able to work under extremely

flexible circumstances (i.e. being able to work when she feels she can, take breaks

anytime, etc.).” (R. 1568.)

       An October 7, 2018 opinion from Dr. Petersen on a form titled “Post-Sepsis

Syndrome Residual Functional Capacity Questionnaire” noted Plaintiff’s diagnoses of

PICS (Post ICU Syndrome), PTSD, depression, anxiety, and chronic fatigue. (R. 2076.)

In describing Plaintiff’s history of fatigue, Dr. Petersen noted, “Decreased cognitive

function.” (R. 2076.) He stated that emotional factors contribute to the severity of


                                              32
           CASE 0:20-cv-01179-ECW Doc. 23 Filed 09/15/21 Page 33 of 56




Plaintiff’s symptoms and functional limitations and that, during a typical workday,

Plaintiff’s experience of fatigue or other symptoms were “constantly” severe enough to

interfere with attention and concentration needed to perform simple work tasks. (R.

2079.)

         An October 11, 2018 opinion from PA Phillips on the form titled “Post-Sepsis

Syndrome Residual Functional Capacity Questionnaire” indicated that the following

mental findings had been documented by mental status examination or psychological

testing: short term memory deficit, concentration limitations, depression, information

processing limitations, comprehension problems, and anxiety. (R. 2086.) Regarding

whether emotional factors contribute to the severity of Plaintiff’s symptoms and

functional limitations, PA Phillips wrote, “Unknown,” and indicated that, during a typical

workday, Plaintiff’s experience of fatigue or other symptoms were “constantly” severe

enough to interfere with attention and concentration needed to perform simple work

tasks. (R. 2086.)

         Dr. Schaefer completed a mental impairment questionnaire on October 30, 2018.

(R. 2095.) Dr. Schaefer listed diagnostic impressions of major depressive disorder –

single episode moderate, PTSD, and generalized anxiety disorder. (R. 2090.) Dr.

Schaefer did not provide any information response to the form’s request to “Describe the

clinical findings including results of mental status examination that demonstrate the

severity of your patient’s mental impairment and symptoms.” (R. 2090.)

         Dr. Schaefer indicated that Plaintiff had “Extreme” functional limitations as a

result of her mental impairments in the area of “Concentration, persistence, or pace”; and


                                              33
          CASE 0:20-cv-01179-ECW Doc. 23 Filed 09/15/21 Page 34 of 56




that Plaintiff had “Marked” limitations regarding being able to “Understand, remember,

or apply information,” “Interact with others,” and “Adapt or manage oneself.” (R. 2091.)

In response to the form’s prompt to “[e]xplain limitations falling in the marked or

extreme categories . . . and include the medical/clinical findings that support this

assessment,” Dr. Schaefer wrote as follows:

       [Plaintiff]’s mental health symptoms cause impairment in her concentration
       and ability to follow-through with task completion. Her emotions can be
       quite labile with stress which cause her to shut down and [sic] times and can
       trigger debilitating anxiety and bouts of crying. These symptoms would
       make it exceptionally difficult, if not impossible to deal with stressors or
       work and interacting with the public.

(R. 2091.)

       Dr. Schaefer identified the following as Plaintiff’s signs and symptoms: decreased

energy, feelings of guilt or worthlessness, generalized persistent anxiety, mood

disturbance, difficulty thinking or concentrating, recurrent and intrusive recollections of a

traumatic experience, which are a source of marked distress, persistent disturbances of

mood or affect, emotional withdrawal or isolation, emotional lability, easy distractibility,

and sleep disturbance. (R. 2092.)

       Regarding Plaintiff’s ability to do work-related activities for unskilled work, Dr.

Schaefer checked: “No useful ability to function” with respect to being able to maintain

attention for two hour segments, maintain regular attendance and be punctual within

customary, usually strict tolerances, complete a normal workday and workweek without

interruptions from psychologically based symptoms, perform at a consistent pace without

an unreasonable number and length of rest periods, and deal with normal work stress;



                                             34
          CASE 0:20-cv-01179-ECW Doc. 23 Filed 09/15/21 Page 35 of 56




“Unable to meet competitive standards” regarding being able to sustain an ordinary

routine without special supervision, work in coordination with or proximity to others

without being unduly distracted, make simple work-related decisions, accept instructions

and respond appropriately to criticism from supervisors, get along with co-workers or

peers without unduly distracting them or exhibiting behavioral extremes, respond

appropriately to changes in a routine work setting, and be aware of normal hazards and

take appropriate precautions; “Seriously limited, but not precluded” from remembering

work-like procedures; and “Limited but satisfactory” as to asking simple questions or

requesting assistance and understanding and remembering very short and simple

instructions. (R. 2093.) In response to the form’s prompt to “[e]xplain limitations falling

in the three most limited categories . . . and include the medical/clinical findings that

support this assessment,” Dr. Schaefer wrote, “I do not believe she can cope with even

average amounts of work-stress. Stress creates her mental and physical health symptoms

to get worse and she is unable to commit to a consistent schedule/routine because she

never knows when her symptoms will get worse.” (R. 2093.)

       Regarding Plaintiff’s ability to do work-related activities for semiskilled work, Dr.

Schaefer checked: “No useful ability to function” for “Unable to meet competitive

standards” for understanding and remembering detailed instructions and dealing with

stress of semiskilled and skilled work; and “Unable to meet competitive standards” for

carrying out detailed instructions and setting realistic goals or make plans independently

of others. (R. 2093.) In response to the form’s prompt to “[e]xplain limitations falling in

the three most limited categories . . . and include the medical/clinical findings that


                                              35
          CASE 0:20-cv-01179-ECW Doc. 23 Filed 09/15/21 Page 36 of 56




support this assessment,” Dr. Schaefer wrote, “Any stress of work is likely to trigger

symptoms of trauma/anxiety for [Plaintiff.]” (R. 2094.)

       Regarding Plaintiff’s ability to do work-related activities for particular types of

jobs, Dr. Schaefer checked: “Unable to meet competitive standards” for interacting

appropriately with the general public and travel in unfamiliar place; “Seriously limited,

but not precluded” for maintaining socially appropriate behavior; and “Limited but

satisfactory” for adhering to basic standards of neatness and cleanliness and using public

transportation. (R. 2094.) In response to the form’s prompt to “[e]xplain limitations

falling in the three most limited categories . . . and include the medical/clinical findings

that support this assessment,” Dr. Schaefer wrote, “[Plaintiff] is a kind and friendly

person, however, her symptoms lead to bouts of crying and difficulty having conversation

– this would make it difficult to interact ‘appropriately’ with the public.” (R. 2094.)

       Dr. Schaefer stated that Plaintiff did not have low IQ or reduced intellectual

functioning, but noted, “While I have not assessed [Plaintiff]’s IQ, it seems likely that her

working memory may be impaired due to stress-related symptoms.” (R. 2094.) Dr.

Schaefer also indicated that Plaintiff’s psychiatric condition exacerbates her experience

of pain or another physical symptom and stated in explanation, “Stress, anxiety, and

depression is well known to exacerbate physical conditions.” (R. 2094.)

       Dr. Schaefer selected options on the form indicating that Plaintiff’s impairments or

treatment would cause her to be absent from work more than four days per month on

average; that Plaintiff’s impairment lasted or can be expected to last at least twelve

months, that Plaintiff was not a malingerer; and that Plaintiff’s impairments were


                                              36
          CASE 0:20-cv-01179-ECW Doc. 23 Filed 09/15/21 Page 37 of 56




reasonably consistent with the symptoms and functional limitations described in the

evaluation. (R. 2095.) Regarding any additional reasons why Plaintiff would have

difficulty working at a regular job on a sustained basis, Dr. Schaefer wrote, “[Plaintiff]’s

poor concentration, low energy, and emotional symptoms cause her to be unable to

complete tasks in a timely manner. She needs frequent breaks and to be self-paced.” (R.

2095.) In response to the question, “Does your patient’s mental health preclude them

from working with the general public?” Dr. Schaefer checked “Yes” and wrote, “When

her symptoms of trauma are triggered she has crying spells that she is unable to control.”

(R. 2095.)

C.     Testimony of Plaintiff

       Plaintiff submitted an affidavit dated November 6, 2018. (R. 318.) Plaintiff stated

that after returning home from the nursing home in 2016, she “suffered from a host of

ongoing chronic disabling conditions,” including “confusion, memory loss, and

worsening mental health issues.” (R. 319.) Plaintiff stated that in 2016 and 2017, “due to

worsening mental health, I began treating with a mental health therapist,” Dr. Schaefer.

(R. 321.) She noted that in her November 2016 application for disability benefits, she

indicated that she “suffered from significant severe fatigue, sleep apnea, anxiety, ocular

migraine headaches, anemia, chronic kidney disease and additional conditions that could

not be listed due to limitations on space.” (R. 321.) She stated that since that time, her

conditions had not improved, and she suffered “from a host of disabling conditions,

including generalized fatigue.” Plaintiff stated that her “chronic fatigue greatly impairs

[her] ability to concentrate,” that she “cannot have an extended period of concentration of


                                             37
          CASE 0:20-cv-01179-ECW Doc. 23 Filed 09/15/21 Page 38 of 56




focus as a result of [her] fatigue as it affects [her] concentration and focus,” and that

“[e]xtended periods of concentration exacerbate [her] fatigue and lead to the need for rest

breaks.” (R. 321.) Plaintiff stated that she also has post-ICU/post-sepsis syndrome,

which is largely what led to her chronic fatigue syndrome, and the resulting symptoms

“led to an increase in depression, concentration limitations, anxiety and short-term

memory deficient,” and that “[t]his condition constantly interferes with [her] attention

and concentration.” (R. 321.) Plaintiff further described her mental health as follows:

       Additionally, as a result of this condition, I have had worsening mental
       health, including worsening depression and anxiety. I feel the anxiety is the
       worst. My depression and anxiety have led to bouts of great sadness. I find
       that I now frequently have crying spells. I deeply grieve the loss of
       functioning of my past life. I have generalized feelings of helplessness about
       the future as I have great concerns that I will never be able to return to the
       functioning in my past life. This has given me generalized sadness that is
       always close to my heart. I worry greatly about my future. I ruminate on
       thoughts that I cannot escape. A huge part of my underlying anxiety deals
       with my uncertain financial future. Prior to this condition, I had clear
       financial stability and now my whole financial future is in flux. I worry
       greatly about my inability to take care of myself and my inability to return to
       work. My many medical issues exacerbate the anxiety. I worry especially
       about the chronic kidney disease . . . .

       Additionally, I also have post-traumatic stress disorder. My PTSD is
       triggered by talking about and ruminating on my physical health. I find it
       very difficult to engage in the process of appealing for social security
       disability benefits or appealing a denial of long-term disability care. I am
       traumatized additionally by a history of past childhood trauma which, as a
       result of this recent increase in destabilizing mental health has become a more
       present factor in my life and that past trauma has become more real because
       of the overall worsening of my physical and mental health. I basically felt
       helpless repeatedly through this illness which reminded me of feeling
       helpless then.

       As a result of all of my conditions, I remain completely and totally disabled.
       My chronic fatigue would make it impossible for me to maintain a consistent
       attendance and consistent focus at any job. . . .


                                              38
         CASE 0:20-cv-01179-ECW Doc. 23 Filed 09/15/21 Page 39 of 56




      Additionally, my worsening mental health and my fatigue and fibromyalgia
      would limit me from any meaningful work.

(R. 322 (paragraph numbering omitted).)

      At the hearing in front of the ALJ, Plaintiff testified as follows regarding her

mental health:

      • “I see a therapist for this stuff too. But a lot of the post-traumatic stress stuff
        came from that stay at Regency. It just wasn’t a good stay. But I was there for
        seven weeks, and then I went to the nursing home . . . .” (R. 50.)

      • “I have anxiety. I get like -- I get panic attacks. I’m diagnosed with a post-
        traumatic stress disorder. Talking to my therapist about that, that’s what the
        tears are. And I apologize that I get so emotional, but it’s like -- it’s like talking
        about this stuff is just so hard. And I ask my therapist about it, and she said it’s
        like rubbing wool, that every time you have to remember it or talk about it, it
        just brings back the grief of it.” (R. 54.)

      • “I feel like my memory -- I mean, I still think it’s pretty good, but it’s just not
        quite as good as it was. I get overwhelmed easy.” (R. 57.)

      • “I cry a lot. It’s just the grief. I assume it’s something I just need to work still
        through the process, everything. But, yeah, I cry a lot, and I know like a lot of
        doctors want to give that diagnosis of depression, and I’m sure there are some
        components to it. But I know myself pretty well, and it’s sadness and it’s grief.”
        (R. 58.)

                              III.   LEGAL STANDARD

      Judicial review of an ALJ’s denial of benefits is limited to determining whether

substantial evidence on the record as a whole supports the decision, 42 U.S.C. § 405(g);

Chismarich v. Berryhill, 888 F.3d 978, 979 (8th Cir. 2018), or whether the ALJ’s

decision results from an error in law, Nash v. Comm’r, Soc. Sec. Admin., 907 F.3d 1086,

1089 (8th Cir. 2018). As defined by the Supreme Court:




                                             39
          CASE 0:20-cv-01179-ECW Doc. 23 Filed 09/15/21 Page 40 of 56




       The phrase “substantial evidence” is a “term of art” used throughout
       administrative law to describe how courts are to review agency factfinding.
       Under the substantial-evidence standard, a court looks to an existing
       administrative record and asks whether it contains sufficient evidence to
       support the agency’s factual determinations. And whatever the meaning of
       “substantial” in other contexts, the threshold for such evidentiary sufficiency
       is not high. Substantial evidence . . . is more than a mere scintilla. It means—
       and means only—such relevant evidence as a reasonable mind might accept
       as adequate to support a conclusion.

Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019).

       “[T]his court considers evidence that detracts from the Commissioner’s decision

as well as evidence that supports it.” Nash, 907 F.3d at 1089 (cleaned up). “If

substantial evidence supports the Commissioner’s conclusions, this court does not reverse

even if it would reach a different conclusion, or merely because substantial evidence also

supports the contrary outcome.” Id. (cleaned up). “In other words, if it is possible to

reach two inconsistent positions from the evidence, and one of those positions is that of

the [ALJ], the Court must affirm the decision.” Jacob R. v. Saul, No. 19-CV-2298 (HB),

2020 WL 5642489, at *3 (D. Minn. Sept. 22, 2020) (citing Robinson v. Sullivan, 956

F.2d 836, 838 (8th Cir. 1992)). In reviewing the record for substantial evidence, the

Court may not substitute its own judgment or findings of fact for that of the ALJ. See

Hilkemeyer v. Barnhart, 380 F.3d 441, 445 (8th Cir. 2004).

                                   IV.    DISCUSSION

       Plaintiff raises two issues to the Court, arguing that the ALJ erred at steps two and

four of the sequential evaluation, “stem[ming] from the failure of the ALJ to place any

limitations on [Plaintiff]’s mental functioning.” (Dkt. 18 at 24.)




                                             40
          CASE 0:20-cv-01179-ECW Doc. 23 Filed 09/15/21 Page 41 of 56




A.     Step Two

       Plaintiff first argues that the ALJ erred at step two “because he found that none of

[Plaintiff]’s mental health disabling conditions were severe.” (Dkt. 18 at 24.)

Specifically, Plaintiff highlights records indicating that she “is often tearful when in a

clinical setting,” “has a depressed affect and outlook,” “takes medications for anxiety and

depression,” and “is in therapy,” each of which “indicate that [Plaintiff]’s mental health

has more than minimal impact on her functioning and each is minimized in one way or

another by the ALJ.” (Id. (citations omitted).) Defendant responds that “[t]he ALJ

discussed Plaintiff’s testimony regarding PTSD and throughout his decision, the ALJ

addressed relevant treatment, clinical findings, and observations pertinent to his

evaluation of each of the three impairments.” (Dkt. 20 at 7.)

       At the second step, the SSA considers “the medical severity of [a claimant’s]

impairment(s).” 20 C.F.R. § 404.1520(a)(4)(ii). It is a claimant’s burden to demonstrate

a severe medically determinable impairment or combination of impairments at step two

of the sequential evaluation. See Kirby v. Astrue, 500 F. 3d 705, 707-08 (8th Cir. 2007)

(citations omitted). “If the impairment would have no more than a minimal effect on the

claimant’s ability to work, then it does not satisfy the requirement of step two.” Id. at

707 (citation omitted); 20 C.F.R. § 404.1520(c). The severity showing “is not an onerous

requirement for the claimant to meet, but it is also not a toothless standard.” Id. at 708

(citations omitted).

       In determining the severity of a claimant’s mental impairments at step two of the

sequential evaluation, the ALJ must use the “special technique” described in 20 C.F.R.


                                              41
          CASE 0:20-cv-01179-ECW Doc. 23 Filed 09/15/21 Page 42 of 56




§ 404.1520a. See Cuthrell v. Astrue, 702 F.3d 1114, 1117 (8th Cir. 2013). The ALJ first

“evaluate[s] [the claimant’s] pertinent symptoms, signs, and laboratory findings to

determine whether [the claimant has] a medically determinable mental impairment(s).”

20 C.F.R. § 404.1520a(b)(1). The ALJ “must then rate the degree of functional limitation

resulting from the impairment(s)” in four broad functional areas: (1) understand,

remember, and apply information; (2) interact with others; (3) concentrate, persist,

maintain pace; and (4) adapt or manage oneself. See id. § 404.1520a(c)(3). The criteria

are rated using a five-point scale of none, mild, moderate, marked, and extreme. See id.

§ 404.1520a(c)(4). Pursuant to the Commissioner’s regulations, “[i]f we rate the degrees

of your limitation as ‘none’ or ‘mild,’ we will generally conclude that your impairment(s)

is not severe, unless the evidence otherwise indicates that there is more than a minimal

limitation in your ability to do basic work activities.” 20 C.F.R. § 404.1520a(d)(1).

“[T]o be considered a severe impairment at step two, a mental impairment need not cause

marked restrictions.” Timi W. v. Berryhill, No. 117CV01366SLDEIL, 2019 WL

1227840, at *2 (C.D. Ill. Mar. 15, 2019) (citing 20 C.F.R. § 404.1520a(d)(1) (“If we rate

the degrees of your limitation as ‘none’ or ‘mild,’ [as opposed to moderate, marked, or

extreme,] we will generally conclude that your impairment(s) is not severe . . . .”)).

Indeed, courts have concluded that a “moderate” limitation is sufficient to support a

finding of “severity” at the second step of the process. See Vicky R. v. Saul, No. 19-CV-

2530 (ADM/ECW), 2021 WL 536297, at *8 (D. Minn. Jan. 28, 2021) (collecting cases),

R.&R. adopted, 2021 WL 533685 (D. Minn. Feb. 12, 2021)




                                             42
          CASE 0:20-cv-01179-ECW Doc. 23 Filed 09/15/21 Page 43 of 56




       With respect to step two, the ALJ found that Plaintiff’s “medically determinable

mental impairments of posttraumatic stress disorder (PTSD), major depressive disorder,

and generalized anxiety disorder considered singly and in combination, do not cause

more than minimal limitation in the claimant’s ability to perform basic mental work

activities and are therefore nonsevere.” (R. 14.) The ALJ then summarized Plaintiff’s

medical records relevant to her mental impairments, including her own testimony and

various treatment records. (R. 14-16.) The ALJ detailed his consideration of the four

broad functional areas, finding that Plaintiff had no limitation in understanding,

remembering, and applying information; had a mild limitation in interacting with others;

had a mild limitation in concentrating, persisting, and maintaining pace; and a mild

limitation in adapting or managing oneself, and concluded, “Because the claimant’s

medically determinable mental impairments cause no more than ‘mild’ limitation in any

of the functional areas, they are nonsevere.” (R. 16-17.) The ALJ also discussed the

opinion evidence regarding mental health. (R. 17-18.)

       The Court first addresses Plaintiff’s argument that the ALJ did not address why he

discounted Plaintiff’s PTSD and ignored that condition. (See Dkt. 18 at 25.) This

argument is not borne out by the record. The ALJ expressly considered Plaintiff’s PTSD,

and acknowledged Plaintiff’s testimony as to her emotional state, mental health, and

ability to concentrate, socialize, deal with changes in routine, deal with people, and

tolerate stress. (R. 14.) He also acknowledged, when reviewing Plaintiff’s medical

records, her reports of anxiety and depression; observations of a sad, depressed, tearful,

and anxious affect at times; and her PTSD diagnoses. (R. 14-15.) The ALJ explained,


                                             43
            CASE 0:20-cv-01179-ECW Doc. 23 Filed 09/15/21 Page 44 of 56




however, that he gave great weight to Dr. Bourdeaux-Colburn’s January 2017 clinical

observations and opinions. (R. 15.) As the ALJ noted, Dr. Bourdeaux-Colburn observed

that Plaintiff “reported her typical mood as ‘in general good, but sometimes sad,’” and,

while Plaintiff endorsed symptoms of depression and anxiety, her mental status

examination found a normal appearance, activity level, and speech; Plaintiff was

cooperative and attentive and had a fairly stable affect with “[s]ome tears” noted; there

was no evidence of a thought disorder; Plaintiff held a normal conversation; and

observations and tests regarding attention, information, and abstraction had adequate or

normal results. (R. 1545-46; see also R. 15 (discussing observations).) Dr. Bourdeaux-

Colburn opined that Plaintiff was able to understand and follow directions, sustain

attention and concentration, and carry out work-like tasks with reasonable persistence and

pace. (R. 1546) She also opined that Plaintiff could relate appropriately with at least

brief and superficial contact with coworkers and supervisors and that Plaintiff could

tolerate the mental stressors of at least an entry level workplace. (R. 1456.) Plaintiff has

not identified any reason why the ALJ should have discounted Dr. Bourdeaux-Colburn’s

opinions.

       Plaintiff also argues that the ALJ “ignored” her PTSD and gave Dr. Schaefer’s

(identified as Plaintiff’s therapist) opinion no weight. (Dkt. 18 at 25.) As discussed

above, the ALJ did not ignore Plaintiff’s PTSD. Moreover, the ALJ explained that he

gave the Mental Impairment Questionnaire from May 2017 filled out by Dr. Schaefer no

weight because “the opinion is not supported by the objective medical findings which

show generally unremarkable or normal mental status except for tearfulness, anxiety, and


                                             44
          CASE 0:20-cv-01179-ECW Doc. 23 Filed 09/15/21 Page 45 of 56




sad mood”; “Dr. Schaefer failed to provide a function-by-function data driven correlation

between documented objective findings and specific limitations but rather relies on

diagnosis and subjective complaints”; and “Dr. Schaefer’s records show no memory

impairment, nor do those of other medical practitioners.” (R. 17-18.) The ALJ also

noted that Dr. Schaefer’s report was “internally contradictory in multiple areas including

an opinion of no limitation of interacting with others but at the same time serious socially

based impairment preventing public interaction.” (R. 18.) The ALJ discounted Dr.

Schaefer’s October 30, 2018 Mental Impairment Questionnaire for similar reasons. (R.

18.)

       “A treating physician’s opinion is generally given controlling weight, but is not

inherently entitled to it. An ALJ may elect under certain circumstances not to give a

treating physician’s opinion controlling weight. For a treating physician’s opinion to

have controlling weight, it must be supported by medically acceptable laboratory and

diagnostic techniques and it must not be ‘inconsistent with the other substantial evidence

in [the] case record.’” Hacker v. Barnhart, 459 F.3d 934, 937 (8th Cir. 2006) (quoting 20

C.F.R. § 404.1527(d)(2)) (citations omitted). “A treating physician’s own inconsistency

may also undermine his opinion and diminish or eliminate the weight given his

opinions.” Id. (citing Prosch v. Apfel, 201 F.3d 1010, 1013 (8th Cir. 2000)); see also

Anderson v. Astrue, 696 F.3d 790, 793 (8th Cir. 2012) (quoting Wildman v. Astrue, 596

F.3d 959, 964 (8th Cir. 2010)) (“However, [a]n ALJ may discount or even disregard the

opinion of a treating physician where other medical assessments are supported by better




                                            45
          CASE 0:20-cv-01179-ECW Doc. 23 Filed 09/15/21 Page 46 of 56




or more thorough medical evidence, or where a treating physician renders inconsistent

opinions that undermine the credibility of such opinions.” (alteration in original)).

       Here, Plaintiff has not identified any objective medical findings that contradict the

weight the ALJ assigned Dr. Schaefer’s opinions, and indeed, numerous mental status

examinations conducted in 2017 and 2018 found Plaintiff had normal or relatively normal

mental status except for tearfulness, anxiety, and sad mood. (R. 1569, R. 1545-46, R.

1951, R. 3000, R. 3029, R. 3005.) As the ALJ noted, Dr. Schaefer’s May 2017 opinions

are internally contradictory, including that she said Plaintiff had an “Unlimited or Very

Good” ability to “Interact appropriately with the general public” (R. 1598) and “Limited

but satisfactory” ability to “Get along with co-workers or peers without unduly

distracting them or exhibiting behavioral extremes” (R. 1597) but also that Plaintiff’s

“current emotional difficulties would likely impair her ability to . . . work with others”

(R. 1597) and that she was “Seriously limited, but not precluded” from maintaining

socially appropriate behavior (R. 1598). Further, as the ALJ noted, Dr. Schaefer’s notes

and observations did not support her opinions. (See R. 17 (“There is only intermittent

counseling with Dr. Schaefer, . . . and this rarely if ever discusses panic attacks, cognitive

or concentration problems, or social difficulty. Dr. Schaefer’s PHQ-9 and GAD-7

anxiety self-reports are all in the mild range. These reports from physical care providers

are also no more than mild for depression, and mild to moderate with anxiety.”) (citations

omitted).) Finally, Dr. Schaefer’s May 2017 opinions are inconsistent with those of Dr.

Bourdeaux-Colburn’s observations and opinions, as discussed above, which the ALJ gave




                                             46
         CASE 0:20-cv-01179-ECW Doc. 23 Filed 09/15/21 Page 47 of 56




great weight. The Court finds the ALJ’s decision to give Dr. Schaefer’s May 2017 and

October 2018 opinions no weight was not in error.

       Moreover, numerous mental status exams in 2017 and 2018 (including Dr.

Schaefer’s) showed Plaintiff was alert and oriented, had intact insight and judgment, was

appropriately dressed and groomed, and had normal thought processes. (See, e.g., R.

1545-46 (Jan. 27, 2017), R. 1589 (Mar. 22, 2017); R. 1575 (Oct. 10, 2017); R. 1578 (Jan.

18, 2018); R. 1581 (Feb. 15, 2018), R. 1569 (Feb. 15, 2018).) Plaintiff declined

medication for her anxiety and depression in early 2016. (R. 829 (Feb. 17, 2016); R. 848

(Feb. 24, 2016); R. 868 (Mar. 9, 2016).) At some point in 2016, she began taking Ativan

for her anxiety, and as of December 2016, was decreasing her dosage. (R. 1948.) As of

March 22, 2017, she was no longer taking medication for her anxiety (R. 1590), and she

declined antidepressants and SSRIs several times in 2017 and 2018 (R. 1957 (Apr. 3,

2017); R. 2003 (July 24, 2017); R. 1566 (Apr. 4, 2018)). Plaintiff’s reliance on therapy

and limited medication supports the ALJ’s conclusion that her mental health impairments

were non-severe. See Wasen A., 2020 WL 823095, at *15 (“A conservative treatment

plan is evidence that a claimant’s symptoms are not as severe as alleged.”) (collecting

cases); see also Buford v. Colvin, 824 F.3d 793, 797 (8th Cir. 2016) (“[T]he conservative

treatment, management with medication, and lack of required surgical intervention all

support the ALJ’s RFC determination.”) (citation omitted). At times, Plaintiff denied

depression, anxiety, and difficulties in memory or concentrating. (R. 1416 (Sept. 23,

2016); R. 2055 (Nov. 24, 2017); R. 2980 (Sept. 23, 2016).)




                                            47
          CASE 0:20-cv-01179-ECW Doc. 23 Filed 09/15/21 Page 48 of 56




       Plaintiff cites no evidence contrary to that relied on by the ALJ regarding

functional limitations. (See Dkt. 18 at 24-25.) Plaintiff cites several indicators of mental

health issues (see id. at 24), but none of these—tearfulness, depressed affect, and outlook,

or taking medications for anxiety and depression—on their own or in combination dictate

a per se conclusion of a severe impairment. See Wasen A. v. Saul, No.

18CV03242SRNLIB, 2020 WL 823095, at *14 (D. Minn. Jan. 31, 2020) (quoting

Michlitsch v. Berryhill, No. 17-cv-3470 (MJD/TNL), 2018 WL 3150267, at *14 (D.

Minn. June 12, 2018)) (“‘Diagnoses alone do not demonstrate the existence of severe

impairments.’”), R.&R. adopted, 2020 WL 818908 (D. Minn. Feb. 19, 2020); Martin v.

Astrue, No. 09-cv-1998 (RHK/JJG), 2010 WL 2787437 at *6 (D. Minn. June 7, 2010)

(citing Trenary v. Bowen, 898 F.2d 1361, 1364 (8th Cir. 1990)) (“The mere presence of a

medical condition is not per se disabling. The claimant must also show that the condition

causes functional limitations.”). While Plaintiff argues that “[e]ach of these factors

indicate that [Plaintiff]’s mental health has more than minimal impact on her functioning”

(Dkt. 18 at 24), Plaintiff does not identify what that impact is. She cites no medical

evidence supporting any functional limitations caused by Plaintiff’s mental health

conditions, other than some opinion evidence that, as the ALJ explained, is not consistent

with the objective medical evidence. (See, e.g., R. 18 (explaining why no weight was

given to Dr. Schaefer’s May 2017 and October 2018 opinions).)

       For these reasons, the Court finds that substantial evidence supports the ALJ’s

conclusion as to the severity of Plaintiff’s mental health impairments, namely that

Plaintiff’s PTSD, major depressive disorder, and generalized anxiety disorder, whether


                                             48
          CASE 0:20-cv-01179-ECW Doc. 23 Filed 09/15/21 Page 49 of 56




considered singly or in combination, do not cause more than minimal limitation in

Plaintiff’s ability to perform basic mental work activities. (R. 14.) See Buckner v.

Astrue, 646 F.3d 549, 557 (8th Cir. 2011) (citing Trenary, 898 F.2d at 1364) (“Buckner

does not challenge either Dr. Sutton’s or the ALJ’s findings in these four functional areas.

Instead, he argues that, despite these findings, the evidence showed that his depression

and anxiety had ‘more than a minimal impact’ on his ability to do basic work activities.

To the contrary, the evidence in the administrative record shows that Buckner’s

depression and anxiety resulted in very few limitations. . . . . In sum, although Buckner

was diagnosed with depression and anxiety, substantial evidence on the record supports

the ALJ’s finding that his depression and anxiety was not severe.”).

B.     Step Four

       As Plaintiff acknowledges, the ALJ stated in his decision that, notwithstanding his

finding that as to the non-severity of Plaintiff’s mental health impairments, he was

required to consider the effect those impairments “would have on the ability to function”

and did so when formulating his RFC. (Dkt. 18 at 26; id. n.1; see also R. 18.) Plaintiff

argues that the ALJ made “no mention of what mental factors he weighted and apparently

discounted,” and “any consideration of non-severe mental impairments at Step Four is

flat out ignored.” (Dkt. 18 at 26; see also id. at 31 (“He cannot outright ignore these

factors as he does”).)

       On the contrary, the ALJ’s RFC analysis notes and discusses Plaintiff’s mental

health impairments. (R. 20 (listing Plaintiff’s allegations, including PTSD, anxiety, and

cognitive dysfunction); R. 21 (“During admission, a psychiatric consultation diagnosed


                                             49
          CASE 0:20-cv-01179-ECW Doc. 23 Filed 09/15/21 Page 50 of 56




an anxiety disorder not otherwise specified, and chronic pain syndrome although she

declined SSRI medication.”); R. 24 (“He assessed . . . PTSD, moderate major depressive

disorder, and a generalized anxiety disorder with panic attacks.”); R. 24 (“[Dr.

Petersen’s]) mental status examination was normal at that time.”).) Moreover, the ALJ

specifically noted why several opinions regarding mental impairments and functional

limitations were given no or minimal weight. (R. 24 (“Physician’s assistant Phillips

opined the claimant continued to have affects such as chronic fatigue pain, decreased

memory function, difficulty concentrating and waxing and waning kidney function such

that the claimant will not be able to hold a job of any sort. As before, the

nonprogrammatic opinion receives no weight. Ms. Phillips also acknowledged that

available hospital records did not support cognitive deficits.”) (citations omitted); R. 24

(“No weight is given to this opinion [of Dr. Petersen]. Mental status examination and

physical findings were not particularly dramatic . . . .”); R. 27-28 (“[I]n this form, [Dr.

Petersen] noted self-reported memory and concentration problems as opposed to Ms.

Phillips and Dr. Mohammed that reports short-term memory, visual-spatial, and

concentration limitations . . . . He included no mental findings. . . . In sum, the

undersigned finds that these check mark opinions provide little objective data to support

the functional restrictions opined and that the medical findings that are documents do not

show the severity of limitation set forth in these reports.”) (citations omitted).)

Ultimately, the ALJ concluded, “Cumulatively, the record suggests that the claimant has

valid physical and mental health concerns that do limit her ability to function, but the

record as a whole supports the residual functional capacity and does not show that the


                                              50
          CASE 0:20-cv-01179-ECW Doc. 23 Filed 09/15/21 Page 51 of 56




limitations rise to the disabling level alleged.” (R. 28.) Given these findings and

discussion by the ALJ, it is evident that the ALJ considered Plaintiff’s mental

impairments in the RFC determination, and the Court finds Plaintiff’s argument that the

ALJ ignored her mental impairments unpersuasive.

       Moreover, the ALJ’s consideration of Plaintiff’s mental impairments when

formulating the RFC has implications for Plaintiff’s step two argument. In Nicola v.

Astrue, 480 F.3d 885 (8th Cir. 2007), the plaintiff contended that she was disabled, in

part, due to borderline intellectual functioning. Id. at 886. On appeal, the plaintiff

“assert[ed] that the ALJ erred in failing to include her diagnosis of borderline intellectual

functioning as a severe impairment at step two of the sequential analysis.” Id. at 887.

Although the Commissioner in Nicola conceded that the plaintiff’s borderline intellectual

functioning should have been considered a severe impairment, the Commissioner argued

that the ALJ’s error was harmless. Id. The Court of Appeals for the Eighth Circuit

“reject[ed] the Commissioner’s argument of harmless error,” noting that “[a] diagnosis of

borderline intellectual functioning should be considered severe when the diagnosis is

supported by sufficient medical evidence.” Id.

       Courts have been split regarding whether an error at step two can be harmless.

“Some Courts have interpreted Nicola to mean that an error at step two can never be

harmless.” Lund v. Colvin, No. 13-cv-113 JSM, 2014 WL 1153508, at *26 (D. Minn.

Mar. 21, 2014) (collecting cases); see also Moraine v. Soc. Sec. Admin., 695 F. Supp. 2d

925, 956 (D. Minn. 2010) (“The Court of Appeals for the Eighth Circuit has held that an

ALJ’s erroneous failure, at Step Two, to include an impairment as a severe impairment,


                                             51
          CASE 0:20-cv-01179-ECW Doc. 23 Filed 09/15/21 Page 52 of 56




will warrant a reversal and remand, even where the ALJ found other impairments to be

severe.”). Other courts, including other courts in this District, have refused to interpret

Nicola as establishing a per se rule that any error at step two is a reversible error. See

Lund, 2014 WL 1153508, at *26 (collecting cases).

       In the absence of clear direction from the Eighth Circuit, the prevailing view of

courts in this District has been that an error at step two may be harmless where the ALJ

considers all of the claimant’s impairments in the evaluation of the claimant’s RFC. See,

e.g., Rosalind J. G. v. Berryhill, No. 18-cv-82 (TNL), 2019 WL 1386734, at *20 (D.

Minn. Mar. 27, 2019) (“Consistent with the prevailing view in this District, any potential

error by the ALJ in not including Plaintiff’s chronic pain syndrome as a severe

impairment at step two was harmless based on the ALJ’s consideration of the intensity,

persistence, and functional effects of Plaintiff’s pain when determining her residual

functional capacity.”); David G. v. Berryhill, No. 17-CV-3671 (HB), 2018 WL 4572981,

at *4 (D. Minn. Sept. 24, 2018); Tresise v. Berryhill, No. 16-cv-3814 (HB), 2018 WL

1141375, at *5 (D. Minn. Mar. 2, 2018) (“Courts in this district have followed the

approach set forth in Nicola and determined that reversal based on errors at step two is

only warranted when the ALJ fails to consider the omitted impairments in the RFC.”);

Lorence v. Astrue, 691 F. Supp. 2d 1008, 1028 (D. Minn. 2010) (“The ALJ’s failure to

include adrenal insufficiency as a severe impairment was not by itself reversible error,

because the ALJ continued with the evaluation of Plaintiff’s pain and fatigue in

determining Plaintiff’s residual functional capacity.”). Here, where the ALJ expressly

acknowledged his duty to consider Plaintiff’s mental health impairments when


                                             52
         CASE 0:20-cv-01179-ECW Doc. 23 Filed 09/15/21 Page 53 of 56




formulating the RFC and addressed those impairments in his analysis, any error at step

two is harmless.

       The Court considers Plaintiff’s argument that her RFC was in error because it did

not incorporate any limitations resulting from her mental health impairments. (See Dkt.

18 at 26-31.) A disability claimant has the burden to establish her RFC. See

Eichelberger v. Barnhart, 390 F.3d 584, 591 (8th Cir. 2004). The Eighth Circuit has held

that “a ‘claimant’s residual functional capacity is a medical question.’” Id. (quoting

Lauer v. Apfel, 245 F.3d 700, 704 (8th Cir. 2001)). “‘[S]ome medical evidence’ must

support the determination of the claimant’s RFC, and the ALJ should obtain medical

evidence that addresses the claimant’s ‘ability to function in the workplace.’” Id.

(quoting Dykes v. Apfel, 223 F.3d 865, 867 (8th Cir. 2000) (per curiam)). However,

“there is no requirement that an RFC finding be supported by a specific medical

opinion.” Hensley v. Colvin, 829 F.3d 926, 932 (8th Cir. 2016) (citing Myers v. Colvin,

721 F.3d 521, 526-27 (8th Cir. 2013); Perks v. Astrue, 687 F.3d 1086, 1092-93 (8th Cir.

2012)). Rather, the RFC should be “‘based on all of the relevant evidence, including the

medical records, observations of treating physicians and others, and an individual’s own

description of his limitations.’” Id. (quoting Myers, 721 F.3d at 527). Indeed, “‘[e]ven

though the RFC assessment draws from medical sources for support, it is ultimately an

administrative determination reserved to the Commissioner.’” Perks, 687 F.3d at 1092

(citations omitted) (quoting Cox, 495 F.3d at 619-20).

       “[T]he mere presence of a mental disturbance is not disabling per se; rather a

claimant must show a severe functional loss establishing an inability to engage in


                                            53
          CASE 0:20-cv-01179-ECW Doc. 23 Filed 09/15/21 Page 54 of 56




substantial gainful activity.” Budo v. Astrue, No. 4:12CV187 JAR TIA, 2013 WL

1183364, at *22 (E.D. Mo. Mar. 5, 2013) (citing Trenary, 898 F.2d at 1364), R.&R.

adopted sub nom. Budo v. Colvin, 2013 WL 1182059 (E.D. Mo. Mar. 21, 2013). The

Court finds Plaintiff’s arguments as to her mental impairments generally unpersuasive

because Plaintiff did not identify what functional limitations she believes should have

been considered. Instead, she relies on her diagnoses and certain observations and self-

reports from medical records. (Dkt. 18 at 27-31.) But, to the extent Plaintiff identifies

medical records indicating fatigue, weakness, and cognitive difficulties (Dkt. 18 at 29-

31), “this court does not reverse even if it would reach a different conclusion [than the

ALJ], or merely because substantial evidence supports the contrary conclusion.” Nash,

907 F.3d at 1089 (cleaned up). The ALJ explained in his step two analysis why he found

evidence of cognitive difficulties unpersuasive (R. 16-17), and the Court finds substantial

evidence supports his conclusion.

       To the extent Plaintiff relies on her diagnoses of PTSD, anxiety, and depression,

“[a]lthough an ALJ should consider both severe and non-severe impairments when

determining a claimant’s RFC, if the record does not support limitations from the non-

severe impairment, the ALJ need not account for the impairment.” Shane T. v. Saul, No.

CV 18-634 (BRT), 2019 WL 4143881, at *5 (D. Minn. Aug. 30, 2019) (citing

Hilkemeyer, 380 F.3d at 445); see also Hilkemeyer, 380 F.3d at 447 (“Hilkemeyer argues

that due to her pulmonary dysfunction her RFC should have limited her exposure to

fumes, odors, dust, gases, and poor ventilation. Medical evidence in the record indicated

only a mild pulmonary dysfunction. The ALJ’s decision not to incorporate this mild


                                             54
          CASE 0:20-cv-01179-ECW Doc. 23 Filed 09/15/21 Page 55 of 56




pulmonary dysfunction in the RFC, as well as in the hypothetical posed to the VE, was

not error because the record does not suggest there were any limitations caused by this

nonsevere impairment.”). The ALJ explained in detail in his step two analysis the weight

assigned to the medical opinions and why he concluded the impairments were not severe

and did not result in functional limitations. (R. 14-18.) As discussed in Section IV.A, the

Court finds substantial evidence supports his conclusions, including as to the absence of

functional limitations resulting from mental health impairments. While Plaintiff asserts

their “implications are clear” (Dkt. 18 at 27), this assertion is not a sufficient basis to

overturn the ALJ’s decision where Plaintiff has not identified what the limitations should

be or provided any meaningful explanation (instead of simply citing the impairments’

existence) of how the ALJ erred.

       The Court notes that Plaintiff includes pain and chronic fatigue in her list of

“mental impairments that should have been considered.” (Dkt. 18 at 27, 29-30.) The

ALJ did take fatigue into account in the RFC, stating, “[B]ecause the treating providers

consistently support exertional limitations and provide some nexus between complaints

of weakness and fatigue to the chronic kidney disease, and all provide some degree of

postural restriction, the undersigned gives only partial weight to [opinions finding] a

reduced range of light exertion work,” and, “[T]he record in sum suggests a greater

degree of limitation and this is reflected in the above residual functional capacity.” (R.

28.) The ALJ therefore restricted Plaintiff to sedentary work. (R. 19.) Plaintiff does not

explain how pain and chronic fatigue relate to her mental impairments, as opposed to her

physical impairments, or what additional limitations should have been included in the


                                              55
            CASE 0:20-cv-01179-ECW Doc. 23 Filed 09/15/21 Page 56 of 56




RFC based on pain and chronic fatigue, and the Court cannot develop a basis on her

behalf. The Court finds that substantial evidence supports the ALJ’s conclusion that a

restriction to sedentary work adequately addressed Plaintiff’s pain and chronic fatigue.

       In sum, substantial evidence in the record indicates that Plaintiff’s mental

impairments did not support limitations to Plaintiff’s ability to function in the workplace.

Accordingly, the ALJ did not err by not including a limitation in the RFC that would

relate to Plaintiff’s mental impairments.

                                      V.     ORDER

       Based on the above, and on the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

       1.      Plaintiff Melanee B.’s Motion for Summary Judgment (Dkt. 17) is

DENIED;

       2.      Defendant’s Motion for Summary Judgment (Dkt. 21) is GRANTED; and

       3.      This case is DISMISSED WITH PREJUDICE.

       LET JUDGMENT BE ENTERED ACCORDINGLY


DATED: September 15, 2021                         s/Elizabeth Cowan Wright
                                                  ELIZABETH COWAN WRIGHT
                                                  United States Magistrate Judge




                                             56
